                                            Case 4:18-cv-07229-YGR Document 74 Filed 06/11/20 Page 1 of 30




                                   1

                                   2

                                   3

                                   4

                                   5                                    UNITED STATES DISTRICT COURT

                                   6                                   NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8        FINJAN, INC.                                     CASE NO. 4:18-cv-07229-YGR
                                   9                      Plaintiff,
                                                                                             CLAIM CONSTRUCTION ORDER
                                  10                vs.
                                                                                             Re: Dkt. Nos. 42, 65
                                  11        QUALYS INC.,
                                  12                      Defendant.
Northern District of California
 United States District Court




                                  13

                                  14            Plaintiff Finjan, Inc. (“Finjan”) brings this patent infringement action against Defendant

                                  15   Qualys Inc. (“Qualys”), alleging that Qualys infringes U.S. Patent Nos. 8,677,494 (the “’494

                                  16   Patent”). 6,154,844 (the “’844 Patent”), 8,141,154 (the “’154 Patent”), 6,965,968 (the “’968

                                  17   Patent”), 7,418,731 (the “’731 Patent”), 7,975,305 (the “’305 Patent), and 8,225,408 (the “’408

                                  18   Patent”). Now before the Court are the parties’ claim construction disputes. A technology tutorial

                                  19   was held on May 22, 2020.

                                  20            Having carefully considered the papers submitted, the parties’ arguments presented at the

                                  21   May 27, 2020 claim construction hearing, and the pleadings in this action, and for the reasons set

                                  22   forth below, the Court hereby adopts the constructions set forth herein.

                                  23   I.       BACKGROUND
                                  24            Finjan asserts seven patents. Although each patent has different claims and specification,

                                  25   several of the patents are related. Specifically, the ’844, ’731, ’305, ’408, ’494 Patents are

                                  26   continuations-in-part of the same parent application: No. 08/694,388.1 All of the patents relate

                                  27
                                                1
                                  28            Because these patents are related, their common claim terms are interpreted consistently
                                       across patents unless distinctions are “necessary.” NTP, Inc. v. Res. In Motion, Ltd., 418 F.3d
                                         Case 4:18-cv-07229-YGR Document 74 Filed 06/11/20 Page 2 of 30




                                   1   generally to computer network security, most commonly at the network gateway. (See ’494 Patent

                                   2   at 1:60-63; ’844 Patent at 1:23-26; ’154 Patent at 1:7-9; ’968 Patent at 1:63-67, 2:12-16; ’731

                                   3   Patent at 1:20-21; ’305 Patent at 1:24-25; ’408 Patent at 1:19-20.)

                                   4          Figure 1 of the ’408 Patent illustrates the basic architecture common to several patents

                                   5   below. A network gateway (or “gateway computer”) “acts as a conduit for content from the

                                   6   Internet entering into a corporate intranet, and for content from the corporate intranet exiting to the

                                   7   Internet.” (’408 Patent at 3:62-67.) The gateway contains a scanner that inspects incoming

                                   8   content to identify malicious code (e.g., viruses). (Id. at 4:54-56.) The scanner uses security

                                   9   policies to decide whether to block incoming content—for example, blocking “severely malicious”

                                  10   content but allowing “less malicious” content. (Id. at 4:53-5:2.) The intranet is also coupled to a

                                  11   cache that stores content to avoid re-retrieval and re-scanning. (Id. at 5:10-15.) The Court

                                  12   addresses patent-specific implementations in the body of this Order.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   1282, 1293 (Fed. Cir. 2005), abrogated on other grounds as stated in IRIS Corp. v. Japan Airlines
                                       Corp., 769 F.3d 1359, 1361 n.1 (Fed. Cir. 2014)
                                                                                       2
                                             Case 4:18-cv-07229-YGR Document 74 Filed 06/11/20 Page 3 of 30



                                       II.      LEGAL PRINCIPLES
                                   1
                                                Claim construction is a question of law for the court. Markman v. Westview Instruments,
                                   2
                                       Inc., 517 U.S. 370, 384 (1996). “The purpose of claim construction is to determine the meaning
                                   3
                                       and scope of the patent claims asserted to be infringed.” O2 Micro Int’l Ltd. v. Beyond Innovation
                                   4
                                       Tech. Co., 521 F.3d 1351, 1360 (Fed. Cir. 2008). “When the parties raise an actual dispute
                                   5
                                       regarding the proper scope of the[] claims, the court, not the jury, must resolve the dispute.” Id.
                                   6
                                       However, claim construction needs only “resolve the controversy”; it is not “an obligatory
                                   7
                                       exercise in redundancy” where no dispute exists. See id. at 1361-62; U.S. Surgical Corp. v.
                                   8
                                       Ethicon, Inc., 103 F.3d 1554, 1568 (Fed. Cir. 1997).
                                   9
                                                A.     The Ordinary Meaning Construction
                                  10
                                                Claim terms are generally given the “ordinary and customary meaning” that they would
                                  11
                                       have to a person of ordinary skill in the art at the time of the invention. Phillips v. AWH Corp.,
                                  12
Northern District of California




                                       415 F.3d 1303, 1312-13 (Fed. Cir. 2005) (en banc). The ordinary and customary meaning is not
 United States District Court




                                  13
                                       the meaning of the claim term in the abstract. Id. at 1321. Rather, it is “the meaning to the
                                  14
                                       ordinary artisan after reading the entire patent.” Id.; see also Trs. of Columbia U. v. Symantec
                                  15
                                       Corp., 811 F.3d 1359, 1364 (Fed. Cir. 2016) (“The only meaning that matters in claim
                                  16
                                       construction is the meaning in the context of the patent.”).
                                  17
                                                To determine the ordinary meaning, the court examines the claims, specification, and
                                  18
                                       prosecution history of the patent, which form the “intrinsic evidence” for claim construction.
                                  19
                                       Phillips, 415 F.3d at 1313; Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir.
                                  20
                                       1996). “[T]he context in which a term is used in the asserted claim can be highly instructive.”
                                  21
                                       Phillips, 415 F.3d at 1314. Additionally, “[d]ifferences among claims can also be a useful guide
                                  22
                                       in understanding the meaning of particular claim terms.” Id. However, a person of ordinary skill
                                  23
                                       in the art is “deemed to read the claim term not only in the context of the particular claim in which
                                  24
                                       the disputed term appears, but in the context of the entire patent, including the specification.” Id.
                                  25
                                       at 1313. The specification “is always highly relevant to the claim construction analysis” and
                                  26
                                       usually “dispositive.” Id. at 1315 (quoting Vitronics, 90 F.3d at 1582). Nevertheless, it is
                                  27
                                       improper to limit the claimed invention to the preferred embodiments or to import limitations from
                                  28
                                                                                         3
                                         Case 4:18-cv-07229-YGR Document 74 Filed 06/11/20 Page 4 of 30




                                   1   the specification unless the patentee has demonstrated a clear intent to limit claim scope. Martek

                                   2   Biosci. Corp. v. Nutrinova, Inc., 579 F.3d 1363, 1380-81 (Fed. Cir. 2009).

                                   3          In addition to the claims and specification, the prosecution history may be used “to

                                   4   provide[] evidence of how the PTO and the inventor understood the patent.” Philips, 415 F.3d. at

                                   5   1317. “Any explanation, elaboration, or qualification presented by the inventor during patent

                                   6   examination is relevant, for the role of claim construction is to ‘capture the scope of the actual

                                   7   invention’ that is disclosed, described and patented.” Fenner Inv., Ltd. v. Cellco P’ship, 778 F.3d

                                   8   1320, 1323 (Fed. Cir. 2015). Finally, a court may consider extrinsic evidence—such as

                                   9   dictionaries, inventor testimony, and expert opinion—if it is helpful. Phillips, 415 F.3d at 1319.

                                  10   However, extrinsic evidence “is unlikely to result in a reliable interpretation of patent claim scope

                                  11   unless considered in the context of the intrinsic evidence.” Id.

                                  12          There are two exceptions to the ordinary meaning construction: “1) when a patentee sets
Northern District of California
 United States District Court




                                  13   out a definition and acts as his own lexicographer,” and “2) when the patentee disavows the full

                                  14   scope of a claim term either in the specification or during prosecution.” Thorner v. Sony Comp.

                                  15   Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012) (citing Vitronics, 90 F.3d at 1580). To act

                                  16   as a lexicographer, the patentee “must ‘clearly set forth a definition of the disputed claim term’

                                  17   other than its plain and ordinary meaning.” Id. (quoting CCS Fitness, Inc. v. Brunswick Corp.,

                                  18   288 F.3d 1359, 1366 (Fed. Cir. 2002)). To disavow claim scope, the specification or prosecution

                                  19   history must “make[] clear that the invention does not include a particular feature” even though

                                  20   the language of the claims “might be considered broad enough to encompass the feature in

                                  21   question.” Id. at 1366 (quoting SciMed Life Sys., Inc. v. Adv. Cardiovascular Sys., Inc., 242 F.3d

                                  22   1337, 1341 (Fed. Cir. 2001)).

                                  23          B.      Means-Plus-Function Terms
                                  24          Under 35 U.S.C. § 112 ¶ 6, a patentee may express claim terms as means or steps for

                                  25   performing a specified function “without the recital of structure, material, or acts in support

                                  26   thereof.” Such means-plus-function claims must be construed “to cover the corresponding

                                  27   structure, material, or acts described in the specification and equivalents thereof.” 35 U.S.C. § 112

                                  28   ¶ 6. To construe means-plus-function claims, the court must first determine if Section 112
                                                                                         4
                                          Case 4:18-cv-07229-YGR Document 74 Filed 06/11/20 Page 5 of 30




                                   1   paragraph 6 applies. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015).

                                   2   Generally, the use of the term “means” creates a presumption that it does. See id. at 1349. The

                                   3   absence of the term “means” creates the opposite presumption. Id. A party may overcome the

                                   4   presumption by showing that the claims recite (or do not recite) “sufficiently definite structure” to

                                   5   adequately perform the claimed function. Id.

                                   6           If means-plus-function applies, the court engages in a two-step inquiry to construe the

                                   7   claims: first, “[t]he court must identify the claimed function,” and second, “the court must

                                   8   determine what structure, if any, disclosed in the specification corresponds to the claimed

                                   9   function.” Id. at 1351. A structure corresponds to the claimed function if “the specification or

                                  10   prosecution history clearly links or associates that structure to the function recited in the claim.”

                                  11   Noah Sys., Inc. v. Intuit Inc., 675 F.3d 1302, 1311 (Fed. Cir. 2012) (quoting B. Braun Med., Inc. v.

                                  12   Abbott Labs., 124 F.3d 1419, 1424 (Fed. Cir. 1997)). The structure must be adequate to perform
Northern District of California
 United States District Court




                                  13   the function; if the intrinsic evidence fails to disclose adequate corresponding structure, the claim

                                  14   is indefinite. Id.

                                  15   III.    CLAIM CONSTRUCTION
                                  16           A.      Disputed Terms in the ’408 Patent
                                  17           By way of background, the ’408 Patent is directed to scanning network content for exploits

                                  18   (e.g., viruses). (’408 Patent at 1:19-20.) Unlike traditional anti-virus software, which focuses on

                                  19   discrete “signatures” of viruses, the ’408 Patent focuses on patterns of tokens indicating exploits.

                                  20   (Id. at 1:34-55.) It does so using adaptive rule-based (ARB) scanners. (Id. at 1:65-66.) Each

                                  21   ARB scanner may contain three modules: (1) a tokenizer, (2) a parser, and (3) an analyzer. (Id. at

                                  22   2:35-46, Fig. 2.) The tokenizer receives incoming source material and identifies specific

                                  23   “tokens”—lexical constructs such as keywords or names for variables. (Id. at 6:51-59.) The

                                  24   parser creates a tree out of the tokens to identify groups of tokens that form a pattern. (Id. at 8:18-

                                  25   28.) Finally, the analyzer uses a set of rules to identify which patterns indicate exploits. (Id. at

                                  26   9:19-21.)

                                  27

                                  28
                                                                                          5
                                          Case 4:18-cv-07229-YGR Document 74 Filed 06/11/20 Page 6 of 30



                                                       1.      “instantiating, by the computer, a scanner for the specific programming
                                   1                           language”
                                   2
                                             Finjan’s Proposed                  Qualys’ Proposed                        Court’s
                                   3
                                                Construction                      Construction                       Construction
                                   4    No construction necessary –      substituting specific data,        generating or requesting a
                                        Plain and ordinary meaning       instructions, or both into a       scanner that can scan the
                                   5                                     scanner to make it usable for      programming language by
                                                                         scanning the programming           providing a generic scanner
                                   6                                     language                           instance with language-
                                                                                                            specific data, rules, or both
                                   7

                                   8           The term “instantiating, by the computer, a scanner for the specific programming
                                   9   language” appears in asserted claim 1 and unasserted claim 22 of the ’408 Patent. Claim 1 and 22
                                  10   recite methods that involve first determining the programming language of an incoming stream of
                                  11   program code and then instantiating a scanner “comprising parser rules and analyzer rules for the
                                  12
Northern District of California




                                       specific programming language” in response to the aforementioned determining. (’408 Patent at
 United States District Court




                                  13   claims 1, 22; see also id. at claims 9 (claim reciting a “scanner instantiator” that performs the
                                  14   instantiating step).)
                                  15           The parties’ dispute stems from an unclear relationship between two parts of the
                                  16   specification. On the one hand, the specification states that “[t]he content scanners of the present
                                  17   invention are referred to as adaptive rule-based (ARB) scanners.” (’408 Patent at 1:65-66; see
                                  18   also id. at 6:35-40.) ARB scanners differ from other types of scanner because they are not “hard-
                                  19   coded for one particular type of content,” but can instead be “enabled to scan any specific type of
                                  20   content by providing appropriate rule files, without the need to modify source code.” (’408 Patent
                                  21   at 1:66-2:6.) Thus, in ARB scanners, “[r]ules files” for a particular language “serve as adaptors, to
                                  22   adapt an ARB content scanner to a specific type of content.” (Id. at 2:14-15; see also id. at 6:17-
                                  23   20 (“An ARB scanner system is preferably designed as a generic architecture that is language-
                                  24   independent, and is customized for a specific language through use of a set of language-specific
                                  25   rules.”), 6:35-40 (“[T]he present invention provides a flexible content scanning method and
                                  26   system, which can be adapted to any language by means of a set of rules.”).) These disclosures
                                  27   describe the “present invention” and suggest that the claimed “instantiating” does not require
                                  28
                                                                                         6
                                         Case 4:18-cv-07229-YGR Document 74 Filed 06/11/20 Page 7 of 30




                                   1   creating new scanners for different languages. Rather, the same scanner can be adapted to

                                   2   different programming languages simply by substituting new rules files. Qualys thus proposes

                                   3   construing this limitation as “substituting specific data, instructions, or both into a scanner to make

                                   4   it usable for scanning the programming language.” 2

                                   5          On the other hand, the specification also describes an embodiment where a “scanner

                                   6   factory module” creates an ARB scanner repository containing a “multitude of content scanners,”

                                   7   one for each possible language. (See id. at 14:65-15:67.) In this embodiment, rules files for

                                   8   different languages are combined into an “archive file.” (Id. at 15:5-14.) An “ARB scanner

                                   9   factory module” then uses the archive file to instantiate a scanner repository that “produces a

                                  10   single instance of each ARB scanner defined in the archive file.” (Id. at 15:15-33.) For example,

                                  11   Figure 6 shows a scanner repository containing an HTML scanner, a JavaScript scanner, and a

                                  12   URI scanner. (Id. at Fig. 6; see also id. at 15:39-41, Fig. 7.) When the client device downloads
Northern District of California
 United States District Court




                                  13   content from the Internet, the computer requests an appropriate scanner from the ARB scanner

                                  14   factory to process the content. (Id. at 15:49-63.) This embodiment suggests that new instances of

                                  15   a scanner really are created for different languages by the “ARB scanner factory.” Finjan thus

                                  16   proposes construing the term according to its “plain and ordinary meaning,” which online

                                  17   dictionaries define as “the realization of a predefined object” in which “a class of object is

                                  18   defined” and “[a]n instance of that object may then be declared.”

                                  19          The differing treatment in the specification has led different courts to adopt different

                                  20   constructions for this term. In Finjan, Inc. v. Rapid7, Inc., Judge Noreika in the District of

                                  21   Delaware adopted Finjan’s plain meaning construction of “instantiating” as “generating or

                                  22   requesting a scanner that can scan the specific programming language,” citing the column 15

                                  23
                                              2
                                  24             Qualys’ proposed construction stems from the IPR proceedings for the ’408 Patent. The
                                       Court takes sua sponte notice of those proceedings. There, the U.S. Patent and Trial Appeals
                                  25   Board (“PTAB”) rejected both parties’ proposed constructions—which were similar to Finjan’s—
                                       because they were broader than the specification allows. Palo Alto Networks, Inc. v. Finjan, Inc.,
                                  26   Nos. IPR2015-02001, IPR2016-00157, Paper 10 at 10-12 (PTAB Mar. 29, 2016). Instead, it
                                       adopted a dictionary definition based on “substituting,” which was closer to the specification. Id.
                                  27   (citing ’408 Patent at 15:30-34.) Although the PTAB applies a different claim construction
                                       standard than the district courts, the PTAB’s standard is broader than the Phillips standard.
                                  28   Accordingly, the PTAB’s finding that even under the broadest reasonable interpretation, Finjan’s
                                       construction is too broad has persuasive value.
                                                                                         7
                                         Case 4:18-cv-07229-YGR Document 74 Filed 06/11/20 Page 8 of 30




                                   1   disclosure that “[a]n advantage of the present invention is the ability to generate . . . a multitude of

                                   2   content scanners within a unified framework.” No. 18-1519 (MN), 2020 WL 565377, at **12-13

                                   3   (D. Del. Feb. 5, 2020) (citing ’408 Patent at 15:56-58). But in Finjan, Inc. v. Sonicwall, Inc.,

                                   4   Judge Freeman in this District adopted Qualys’ construction, relying on the disclosures that ARB

                                   5   scanners adopt to different languages through rules files. No. 17-cv-04467-BLF, 2019 WL

                                   6   1369938, at **15-17 (N.D. Cal. Mar. 26, 2019) (citing ’408 Patent at 1:65-2:24, 6:17-20). Both

                                   7   parties argue that their preferred decision is entitled to deference, but neither substantively

                                   8   addresses the other court’s construction.

                                   9          Despite the differing treatment, a thorough analysis reveals no real tension between the

                                  10   constructions. The “scanner factory module” embodiment makes clear that the “factory”

                                  11   instantiates different ARB scanners using the “archive file” that contains rules for different

                                  12   languages. Read in conjunction with the column three and six disclosures, the ARB scanner
Northern District of California
 United States District Court




                                  13   factory instantiates the ARB scanner repository by creating generic ARB scanners and then

                                  14   substituting (or inputting) language-specific rules from the archive file. Accordingly, both parties

                                  15   are correct. Finjan is correct in that the ’408 Patent uses “instantiating” according to its ordinary

                                  16   meaning of creating a specific instance of a scanner based on a pre-defined template.3 And Qualys

                                  17   is correct that the descriptions of the “present invention” limit the way in which scanners are

                                  18   instantiated by requiring the ABH scanner to remain the same while language-specific rules are

                                  19   input to adapt to different content. See Verizon Serv. Corp. v. Vonage Holdings Corp., 503 F.3d

                                  20   1295, 1308 (Fed. Cir. 2007) (“When a patent [] describes the features of the ‘present invention’ as

                                  21   a whole, this description limits the scope of the invention.”); see also Techtronic Indus. Co. v. Int’l

                                  22   Trade Comm’n, 944 F.3d 901, 907 (Fed. Cir. 2019) (“It is axiomatic that, where the specification

                                  23   describes the present invention as having a feature, that representation may disavow contrary

                                  24   embodiments.”). Accordingly, the appropriate construction combines both parties’ proposals.4

                                  25
                                              3
                                  26             Judge Freeman did not find otherwise: Sonicwall found that “the patentee’s use of
                                       ‘instantiating’ . . . describes a procedure of customizing or setting up ‘a scanner for the specific
                                  27   programming language,’” which was consistent with its construction. 2019 WL 1369938, at *16.
                                              4
                                  28           In the preferred embodiment, ARB scanners are created prior to the determination of the
                                       incoming content language. (See ’408 Patent at 15:30-35, 15:56-58.) The PTAB noted the
                                                                                      8
                                         Case 4:18-cv-07229-YGR Document 74 Filed 06/11/20 Page 9 of 30




                                   1          The Court makes three adjustments to the combined construction. First, “specific data,

                                   2   instructions, or both” is changed to “specific data, rules, or both.” The term “instructions” could

                                   3   be interpreted to mean “source code,” but the specification makes clear that source code does not

                                   4   change in adapting the ARB scanner. (’408 Patent at 2:4-6.) Second, the Court changes

                                   5   “substituting” to “providing.” As Judge Noreika noted, the term “substitution” could be read to

                                   6   exclude embodiments where scanners are created from scratch. Rapid7, 2020 WL 565377, at *13.

                                   7   Although this Court does not believe there is an inconsistency, the term “providing” better reflects

                                   8   the intrinsic evidence that rule files may be provided without substitution. (See ’408 Patent at 2:3-

                                   9   6.) Finally, the Court adds that the scanner is a “generic instance” that receives “language-

                                  10   specific” rules files. Although (as Judges Freeman and Noreika both noted) the term “generic” is

                                  11   used in a preferred embodiment, the change here clarifies that the source code and basic operation

                                  12   of the scanner do not change when adapting to different languages, making it “generic” as to
Northern District of California
 United States District Court




                                  13   language, as described for the “present invention.” (See id. at 2:2-6, 6:35-43.) These changes are

                                  14   made for purposes of clarity and do not alter the substantive scope of the combined constructions

                                  15   previously adopted in the district courts.

                                  16          Accordingly, the Court construes “instantiating, by the computer, a scanner for the specific

                                  17   programming language” as “generating or requesting a scanner that can scan the programming

                                  18   language by providing a generic scanner instance with language-specific data, rules, or both.”

                                  19          B.      Disputed Terms in the ’968 Patent
                                  20          The ’968 Patent is directed to “management of a single cache so as to control content

                                  21   relative to a plurality of policies.” (Id. at 1:64-67.) “Conventional caching is used to avoid

                                  22   repeating the same computations or the same data transmission” by caching content “after it is

                                  23   received from a web server” so that “the second time around,” the content is “already available on

                                  24

                                  25   inconsistency with the claim language—which requires instantiating an ARB scanner “in response
                                       to said determining [of the programming language]”— in adopting a construction based on
                                  26   substitution.” IPR2016-00157, Paper 10 at 10-12. However, substitution of language-specific
                                       rules also appears to take place prior to the determination step. (See ’408 Patent at 15:1-4, Fig. 6
                                  27   (showing language-specific scanners prior to serialization to a user device).) Accordingly, the
                                       Court agrees with Judge Noreika’s construction of “instantiating” as “generating or requesting a
                                  28   scanner,” to reflect the Figure 6 embodiment where scanners are generated prior to a request based
                                       on specific content.
                                                                                          9
                                         Case 4:18-cv-07229-YGR Document 74 Filed 06/11/20 Page 10 of 30




                                   1   the user’s computer for rendering.” (Id. at 1:10-23.) In addition to storing recently used content

                                   2   and calculations, caching may be used in conjunction with “content control” to “control what

                                   3   content is delivered to client computers.” (Id. at 1:38-39.) Such operations “filter[] incoming

                                   4   content according to a ‘policy’ that includes one or more rules.” (Id. at 1:40-42.)

                                   5           The ’968 Patent addresses the problem of different users having different policies. (Id. at

                                   6   4:14-18.) Conventional cache managers cannot enforce more than one policy. (Id. at 4:18-19.)

                                   7   Accordingly, if one user requests content that is allowable under her policy, the content becomes

                                   8   available through the cache to a second user, even if the second user’s policy forbids it. (Id. at

                                   9   4:20-32.) To solve this problem, the ’968 Patent proposes the use of a “policy-based index,”

                                  10   which is “a data structure indicating allowability of cached content relative to a plurality of

                                  11   policies.” (Id. at 2:3-6, 4:33-38.) The policy-based index allows the system to “check whether

                                  12   cached content is allowable for a different user than the original user who requested it, and thus
Northern District of California
 United States District Court




                                  13   block cached content from being delivered to users for whom it is not allowed.” (Id. at 2:6-11.)

                                  14                   2.      “dynamically generating a policy index”
                                  15
                                               Finjan’s Proposed                   Qualys’ Proposed                       Court’s
                                  16
                                                  Construction                       Construction                      Construction
                                  17    No construction necessary –           creating or updating a policy    adding allowability
                                        plain and ordinary meaning            index in response to user        information to a policy index
                                  18                                          requests for cached or non-      in response to requests for
                                                                              cached content                   cached or non-cached content
                                  19

                                  20
                                               The term “dynamically generating a policy index” appears in asserted claims 26, 32, and
                                  21
                                       33, as well as unasserted claims 24 and 25 of the ’968 Patent. In claims 26 and 32, dynamically
                                  22
                                       generating the policy index comprises the steps of: (1) “determining . . . whether the piece of
                                  23
                                       digital content is allowable for a given policy,” and (2) “storing an indication of the results . . .
                                  24
                                       within the policy index,” either by “adding an entry in the policy index” or by “modifying an
                                  25
                                       already existing entry.”5 (’968 Patent at claims 26, 32.)
                                  26

                                  27           5
                                                 Finjan interprets claim 26 to indicate that the “dynamically generating” is accomplished
                                  28   by “indicating pieces of cached content known to be allowable relative to a given policy.” The
                                       better interpretation is that the “indicating” clause modifies how the policy index “relate[s] cached
                                                                                          10
                                         Case 4:18-cv-07229-YGR Document 74 Filed 06/11/20 Page 11 of 30




                                   1          The parties dispute whether a policy index may be created or updated in response to

                                   2   something other than user requests.6 Qualys argues that “dynamic” generation refers to creating or

                                   3   updating the policy index “in response to user requests for cached or non-cached content.” As

                                   4   support, Qualys points out that the specification states that “the present invention allows for

                                   5   policy-based cache index 190 to be updated dynamically as user requests for cached and non-

                                   6   cached content arrive.” (’968 Patent at 5:66-6:2.) Qualys further points out that every

                                   7   embodiment disclosed in the specification involves creating policy index entries in response to

                                   8   user requests. (See id. at Fig. 2, 6:22, 6:31-35, 9:17-18, 8:33-40.) Qualys thus argues that this

                                   9   description of “the present invention” disavows other types of “dynamic” generation of the policy

                                  10   index. See Techtronic, 944 F.3d at 907.

                                  11          Finjan disputes that every embodiment involves creating or updating a policy index in

                                  12   response to user requests and points to contrary embodiments. For example, the specification
Northern District of California
 United States District Court




                                  13   describes initially creating an empty policy index—not apparently in response to user requests—

                                  14   which is then filled in with policy entries in response to user requests. (See ’968 Patent at 6:12-

                                  15   13.) The specification also describes an embodiment of “resetting” the policy index by deleting

                                  16   policy index entries (or setting them to “null”) when policies are changed to avoid mistakenly

                                  17   delivering content that is not allowed. (See id. at 7:57-67; see also id. at 8:1-7.) Accordingly,

                                  18   Finjan argues that the descriptions of dynamically generating the policy index are “not uniform,”

                                  19   which prevents the term “present invention” from creating disclaimer. See Absolute Software, Inc.

                                  20   v. Stealth Signal, Inc., 659 F.3d 1121, 1136-37 (Fed. Cir. 2011).

                                  21          As an initial matter, the Court agrees that the description of “the present invention” at

                                  22   5:55-6:2 does not indicate disavowal. Descriptions of the “present invention” only limit claim

                                  23   scope when they describe the invention, not the embodiments of that invention. See David Netzer

                                  24

                                  25   content and policies,” not how the index is generated.
                                              6
                                  26             The parties also dispute whether the term requires construction. Finjan proposes “plain
                                       and ordinary meaning” for this and all other terms. However, a “plain and ordinary meaning”
                                  27   construction is only appropriate when a single “ordinary” meaning exists and fully resolves the
                                       parties’ disputes. See O2 Micro, 521 F.3d at 1361. Unless otherwise noted, the Court finds that
                                  28   disputes exist and preclude a plain and ordinary meaning construction in this Order.

                                                                                        11
                                         Case 4:18-cv-07229-YGR Document 74 Filed 06/11/20 Page 12 of 30




                                   1   Consulting Eng. LLC v. Shell Oil Co., 824 F.3d 989, 994 (Fed. Cir. 2016) (requiring clear and

                                   2   unmistakable statements, like “the present invention includes,” “the present invention is,” or “all

                                   3   embodiments of the present invention are”). Here, the specification states that the invention

                                   4   “allows” for updating content in response to user requests—permissive language that implies that

                                   5   such updating is not essential or critical to the invention. Cf. Blackbird Tech LLC v. ELB Elecs.,

                                   6   Inc., 895 F.3d 1374, 1377-78 (Fed. Cir. 2018). Moreover, not all claims require “dynamic”

                                   7   generation of the policy index, which means that dynamic generation cannot be required for the

                                   8   invention as a whole. (Compare ’968 Patent at claims 1, 13, with id. at claims 24, 25.)

                                   9          Notwithstanding the lack of disclaimer, the Court finds that Qualys’ construction accords

                                  10   with the ordinary meaning of “dynamically generating a policy index,” as used in the ’968 Patent.

                                  11   The specification distinguishes “dynamic” generation of the policy index from creating a complete

                                  12   policy index at the start to “include all allowability links from [each policy] to [all] allowable
Northern District of California
 United States District Court




                                  13   content.” (Id. at 5:52-6:2.) A complete policy index would “conclusively determine whether or

                                  14   not the given content is allowable relative to the given policy.” (Id. at 5:55-63.) However, it

                                  15   would “require an exponential amount of computations . . . as the size of the cache and the number

                                  16   of policies increase.” (Id. at 6:2-6.) To avoid expanding such resources, “it is not necessary for

                                  17   policy-based cache index 190 to be complete” in the ’968 Patent, and it may instead “be updated

                                  18   dynamically as user requests for cached and non-cached content arrive.” (Id. at 5:64-6:2.) Thus,

                                  19   in the preferred embodiment, the policy index is inconclusive for a given policy-content

                                  20   combination until a user governed by that policy requests the content, at which point its

                                  21   allowability or non-allowability information is added to the policy index. (See id. at 6:7-7:2.)

                                  22   Accordingly, the purpose of “dynamic” generation in the ’968 Patent is to leave the policy index

                                  23   incomplete—thus avoiding unnecessary expenditure of resources—until a user request for content

                                  24   makes a determination of allowability necessary.7

                                  25
                                              7
                                  26             Finjan argues that content may be retrieved without user requests—e.g., “push” content.
                                       However, Finjan provides no evidence that content could be retrieved without a request at the time
                                  27   of the ’968 Patent. Moreover, the parties disagree about the technical operation of push content.
                                       In light of the largely-unbriefed technical dispute, and given the state of the record, the Court
                                  28   construes the term in light of the intrinsic evidence to require requests. Cf.
                                       https://www.twilio.com/docs/ (defining push notifications to involve server-side requests).
                                                                                          12
                                         Case 4:18-cv-07229-YGR Document 74 Filed 06/11/20 Page 13 of 30




                                   1          Finjan is correct, however, that the policy index itself may exist independent of user

                                   2   requests. (Id. at 6:12-13.) Finjan is also correct that policy index entries may be updated to delete

                                   3   allowability information or to create null entries in response to other changes (such as policy

                                   4   updates). (See id. at 7:57-8:7, 9:20-22.) However, allowability (or non-allowability) information

                                   5   is only added in response to user requests, in order to avoid unnecessary computations. (See id. at

                                   6   4:42-51, 5:52-7:2.) Accordingly, “generating” the policy index properly refers to filling out the

                                   7   policy index with allowability information, not creating the index itself. The term “adding” also

                                   8   better aligns with the claim language, which describes “dynamically generating a policy index” as

                                   9   storing allowability determinations in the policy index by either “adding an entry in the policy

                                  10   index” (if the content was not cached) or “modifying an already existing entry” (if the content was

                                  11   “already resident in the cache”). (Id. at claims 26, 32.) Accordingly, the term “adding” better

                                  12   reflects the embodiments where policy index entries are updated to add information in response to
Northern District of California
 United States District Court




                                  13   user requests, but not to delete information in response policy updates.8

                                  14          The Court thus construes “dynamically generating a policy index” as “adding allowability

                                  15   information to a policy index in response to user requests for cached and non-cached content.”9

                                  16                  3.       “known to be allowable relative to a given policy” / “allowable relative to
                                                              a given policy”
                                  17

                                  18           Finjan’s Proposed                   Qualys’ Proposed                    Court’s
                                  19             Construction                        Construction                   Construction
                                        No construction necessary –         whether the given digital          No construction
                                  20    Plain and ordinary meaning          content may be sent to the web
                                                                            client
                                  21

                                  22          The term “known to be allowable relative to a given policy” appears in claims 1, 13, 23,
                                  23

                                  24
                                              8
                                  25            As used in the construction, the term “allowability information” refers to information
                                       indicating allowability or non-allowability of content—not lack of knowledge or an inconclusive
                                  26   determination. (Cf. ’968 Patent at claim 31.)
                                              9
                                  27             Finjan argues that the term “cached or non-cached content” is unnecessary because it
                                       covers all possible content. However, the term aligns with the intrinsic evidence and helpfully
                                  28   clarifies that generating an index “of the cached contents” does not limit the type of user requests
                                       that cause the generation. (See ’968 Patent at claims 26, 32; id. at 5:66-6:2.)
                                                                                         13
                                         Case 4:18-cv-07229-YGR Document 74 Filed 06/11/20 Page 14 of 30




                                   1   26, 32, and 33 of the ’968 Patent. These claims recite a “policy index” whose entries “relate

                                   2   cached content and policies” by “indicating pieces of cached content known to be allowable

                                   3   relative to a given policy.” Additionally, the term “allowable relative to [for] a given policy”

                                   4   appears in claims 12, 23, and 26. These claims recite “determining” whether “the requested digital

                                   5   content is allowable for the user.”

                                   6          The parties dispute whether this term indicates that the digital content “may be sent to the

                                   7   web client.” Qualys contends that it does because the specification states that “[u]sing the policy-

                                   8   based index of the present invention, a cache manager can check whether cached content is

                                   9   allowable for a different user than the original user who requested it, and thus block cached

                                  10   content from being delivered to a user for whom it is not allowed.” (’968 Patent at 2:6-11.)

                                  11   Qualys also argues that in every embodiment, a determination of allowability relative to a given

                                  12   policy leads the content to be delivered to the user. (See id. at 2:39-67, 5:19-30, 6:22-7:2, 7:14-15,
Northern District of California
 United States District Court




                                  13   8:17-55.) Finjan disagrees and contends that the plain meaning should apply because Qualys

                                  14   cannot demonstrate lexicography or disavowal.

                                  15          The Court finds that the ordinary meaning of these terms does not require sending digital

                                  16   client to a web client. The specification explains that implementing a multi-policy cache “has

                                  17   many diverse applications,” including document management systems (e.g., version control, data

                                  18   encryption), file management systems (e.g., file sharing), and multimedia systems (e.g., cable and

                                  19   satellite broadcasting). (Id. at 2:28-38.) Each of these applications involves user access to

                                  20   content, but they do not exclusively involve sending digital content to web clients. Accordingly,

                                  21   Qualys’ construction would exclude potential embodiments and must be rejected for that reason.

                                  22   The description of the “present invention” describes an advantage of the invention—not a required

                                  23   feature—and, in any case, Qualys fails to stay true to the intrinsic evidence by requiring sending

                                  24   content to web clients, as opposed to blocking content for users.10 (See id. at 2:6-11.)

                                  25          Accordingly, the Court resolves the parties’ dispute by rejecting Qualys’ construction and

                                  26   finding that the term does not require sending content to a web client. Absent further disputes, the

                                  27
                                              10
                                  28             Qualys suggests that “web client” is interchangeable with “user” and that transmission is
                                       not required for its construction. The Court declines to address a construction not before it.
                                                                                        14
                                         Case 4:18-cv-07229-YGR Document 74 Filed 06/11/20 Page 15 of 30




                                   1   Court declines to engage in additional construction at this time. See GPNE Corp. v. Apple Inc.,

                                   2   830 F.3d 1365, 1372 (Fed. Cir. 2016) (“Where a district court has resolved the questions about

                                   3   claim scope that were raised by the parties, it is under no obligation to address other potential

                                   4   ambiguities that have no bearing on the operative scope of the claim.”); Summit 6, LLC v.

                                   5   Samsung Elecs. Co., Ltd., 802 F.3d 1283, 1291 (Fed. Cir. 2015) (affirming plain and ordinary

                                   6   meaning construction where the court resolved the parties’ disputes); cf. Vivid Techs., 200 F.3d at

                                   7   803 (requiring construction “only to the extent necessary to resolve the controversy”).

                                   8                  4.       “memory storing a cache of digital content”
                                   9
                                               Finjan’s Proposed                   Qualys’ Proposed                      Court’s
                                  10
                                                 Construction                         Construction                    Construction
                                  11    No construction necessary –         A memory storing [memory for        memory storing
                                        Plain and ordinary meaning          storing] a collection of digital    previously requested and
                                  12                                        content previously requested        retrieved digital content
Northern District of California
 United States District Court




                                                                            and retrieved for a web client
                                  13

                                  14          The term “a memory storing a cache of digital content” appears in claims 1, 13, 23, 26, and
                                  15   32 of the ’968 Patent. The claims recite providing such a memory, along with a set of policies and
                                  16   a policy index relating the cache contents to the policies, as part of the claimed methods and
                                  17   devices. (See ’968 Patent at claims 1, 13, 23, 26, 32.)
                                  18          The parties dispute whether the digital content stored by the memory must have been
                                  19   previously requested by and retrieved for a user (“web client”). Qualys contends that it does. As
                                  20   support, Qualys cites the disclosure that “[u]sing the policy-based index of the present invention, a
                                  21   cache manager can check whether cached content is allowable for a different user than the original
                                  22   user who requested it.” (Id. at 2:6-9.) Qualys again argues that the use of the term “present
                                  23   invention” disclaims other embodiments. Qualys also argues that Figure 2 represents the only
                                  24   disclosure of adding content to the cache in the specification, and it shows content being added in
                                  25   response to user requests. (See id. at Fig. 2, 8:17-26; see also id. at 6:22-26.) Finjan contends that
                                  26   the term should have their plain and ordinary meaning—which it describes as “memory that stores
                                  27   digital content”—because the language is easily understandable and does not plainly require
                                  28   “previously requesting and retrieving” content.
                                                                                         15
                                         Case 4:18-cv-07229-YGR Document 74 Filed 06/11/20 Page 16 of 30




                                   1          The Court finds that a “a cache of digital content” refers to previously requested and

                                   2   retrieved digital content. The specification describes “caching” in the background of the

                                   3   invention. It states that “[c]onventional caching is used to avoid repeating the same computations

                                   4   or the same data transmission.” (Id. at 1:10-11.) For example, internet browsers “cache web

                                   5   pages so that these pages do not have to be re-transmitted when a user returns to view the same a

                                   6   second time.” (Id. at 1:10-14.) As another example, proxy servers cache content to “deliver web

                                   7   pages quickly, the second time they are requested.” (Id. at 1:26-29.) Finally, computational

                                   8   processors cache computations, so that the computation “does not need to be calculated more than

                                   9   once.” (Id. at 1:31-36.) As these examples make clear, caching speeds up processing at the

                                  10   second request by storing content after the first request. (See id. at 1:10-59.) The specification

                                  11   confirms this interpretation by explaining that “[c]ache manager 150 stores content received from

                                  12   web serves within cache 140, so that such content is readily available for transmission when it is
Northern District of California
 United States District Court




                                  13   subsequently requested by web client 110 or by another web client.” (Id. at 3:36-40 (emphasis

                                  14   supplied).) As explained by Qualys, every embodiment of the invention also stores content in a

                                  15   cache in response to user requests. (See id. at Figs. 1, 2.)

                                  16          Finjan’s construction is incorrect because it reads out the term “cache.” See Enzo

                                  17   Biochem. Inc. v. Applera Corp., 780 F.3d 1149, 1154 (Fed. Cir. 2015) (rejecting construction that

                                  18   reads out a claim term). Specifically, Finjan seeks to rewrite “memory storing a cache of digital

                                  19   content” as “memory storing digital content.” But the term “cache” has meaning in the context of

                                  20   the patent, and caching is the express subject of the invention. (See ’968 Patent at Title, 1:5-6,

                                  21   1:63-64.) Accordingly, the proper construction gives meaning to this term as previously accessed

                                  22   digital content. Cf. Haemonetics Corp. v. Baxter Healthcare Corp., 607 F.3d 776, 781 (Fed. Cir.

                                  23   2010) (“[W]e construe claims with an eye toward giving effect to all of their terms.”).

                                  24          More plausibly, Finjan argues that not all claims require a “web client” request. There is

                                  25   merit to that argument. While claims 13 and 23 involve storing content in response to “user”

                                  26   requests, claims 1, 26, and 32 do not. Finjan also argues that requests generally are not necessary

                                  27   to retrieve content, but that issue is not sufficiently briefed. See supra n.7.

                                  28          Accordingly, the Court construes “memory storing a cache of digital content” as “memory
                                                                                          16
                                         Case 4:18-cv-07229-YGR Document 74 Filed 06/11/20 Page 17 of 30




                                   1   storing previously requested and retrieved digital content.”

                                   2          C.      Disputed Terms in the ’731 Patent
                                   3          By way of background, the ’731 Patent is directed to reducing network latency caused by

                                   4   processing time at a gateway computer. (’731 Patent at 1:64-67.) Scanning content for malware

                                   5   at the network gateway slows down the user’s access to the content. (Id. at 1:55-60.) To increase

                                   6   the speed of processing associated with scanning, the ’731 Patent proposes the use of security

                                   7   profiles and multiple caches. (See id. at claims 1-22.)

                                   8          When the system first scans incoming content from the Internet, it creates a security profile

                                   9   that summarizes potentially malicious operations performed by the code. (Id. at 6:17-24.) The

                                  10   system then stores the content in a web cache and the security profile in a security cache for faster

                                  11   retrieval. (Id. at 7:36-42.) A separate “security policy cache” stores the policies that determine

                                  12   whether users/clients are allowed to receive the content. (Id. at 7:58-59.) The next time the
Northern District of California
 United States District Court




                                  13   content is requested, the security profile is retrieved from the security cache to determine filtering

                                  14   “without the need to perform the scanning.” (Id. at claim 17.)

                                  15                  5.      “incoming files from the Internet”
                                  16
                                               Finjan’s Proposed                   Qualys’ Proposed                       Court’s
                                  17
                                                 Construction                         Construction                     Construction
                                  18    No construction necessary –         Internet files requested by an      files requested by an
                                        Plain and ordinary meaning          intranet computer                   intranet computer from
                                  19                                                                            the Internet

                                  20          The term “incoming files from the internet” appears in claim 1 of the ’731 Patent. The
                                  21   claim recites “a scanner for scanning incoming files from the Internet and deriving security
                                  22   profiles for the incoming files.” Claims 20 and 22, on the other hand, recites “receiving an
                                  23   outgoing file from an intranet computer for transmission to an Internet destination.”
                                  24          The parties dispute whether the content must have been requested by an intranet computer.
                                  25   Qualys contends that the ’731 Patent invention is directed to a network gateway that sits between
                                  26   an intranet of computers and the Internet. (See ’731 Patent at 1:25-29.) The gateway is
                                  27   “networked with the intranet computers in such a way that outgoing requests and responses from
                                  28   the intranet computers to the internet and incoming requests and responses from the Internet to the
                                                                                         17
                                         Case 4:18-cv-07229-YGR Document 74 Filed 06/11/20 Page 18 of 30




                                   1   intranet computers are routed through the gateway computer.” (Id. at 1:29-34.) Accordingly,

                                   2   various embodiments show “incoming files” requested by intranet computers and received from

                                   3   the Internet. (See, e.g., id. at Fig. 1, 2:1-4, 2:14-26, 5:27-30.) Finjan responds that the plain

                                   4   meaning of “incoming files of the Internet” is not so limited. Claim 6, which depends on claim 1,

                                   5   recites that the gateway “receives a request for a file stored among the intranet of computers.” (Id.

                                   6   at claim 6.) Finjan thus argues that files stored on the intranet qualify as a “file from the Internet.”

                                   7          The Court finds that Qualys construction properly captures the ordinary meaning of this

                                   8   term in the context of the ’731 Patent. Claim 1 recites a computer gateway “for an intranet of

                                   9   computers” that contains a scanner for scanning “incoming files from the Internet.” (Id. at claim

                                  10   1.) The claim language thus suggests that the file is coming from the Internet to the intranet of

                                  11   computers. Because the file is being scanned, it has not yet been delivered to the intranet

                                  12   computers, but only requested. (Cf. id. at 10:13-21.)
Northern District of California
 United States District Court




                                  13          The specification confirms this interpretation. The summary of the invention describes

                                  14   two types of embodiments: (1) scanning incoming files after “receiving a request from an intranet

                                  15   computer for a file on the Internet” to determine “whether transmission of the requested file to the

                                  16   intranet computer is to be restricted,” and (2) scanning outgoing files after “receiving a file from

                                  17   an intranet computer for transmission to a recipient computer on the Internet” to determine

                                  18   “whether transmission of the requested file to the recipient computer is to be restricted.”

                                  19   (Compare id. at 2:12-3:20, 3:52-28, with id. at 4:39-67.) Figures 1 and 3 show the architecture for

                                  20   these respective embodiments. (Id. at 10:22-39 (figure 1 shows “incoming traffic from outside of

                                  21   an enterprise intranet to within the intranet,” and figure 3 shows “scanning outgoing web pages

                                  22   and web objects to control what is sent from within an enterprise intranet to computers outside of

                                  23   the intranet”).) Notably, the arrows in Figure 1 are bidirectional between the intranet computers

                                  24   and the cache, which suggests that the intranet computers both send requests and receive content.

                                  25   (See id. at Fig. 1.) Moreover, as Qualys points out, the specification states that conventional

                                  26   gateway computers receive both “incoming requests and responses from the Internet to the intranet

                                  27   computers.” (Id. at 1:29-34.) Accordingly, read in the context of the specification, “incoming

                                  28   files from the Internet” refers to files requested by the intranet computers from the Internet.
                                                                                         18
                                            Case 4:18-cv-07229-YGR Document 74 Filed 06/11/20 Page 19 of 30




                                   1            Finjan argues that claim 6 demonstrates that the gateway computer may also “receive[] a

                                   2   request for a file stored among the intranet of computers.” (Id. at claim 6.) And so it can. The

                                   3   specification states that the present invention may “control[] bi-directional traffic; i.e., both

                                   4   incoming and outgoing content.” (Id. at 10:48-52.) However, claim 1 requires only incoming

                                   5   traffic and does not concern outgoing traffic.11 Finjan further argues that several embodiments

                                   6   describe scanning files without a request from an intranet computer. Of these, several

                                   7   embodiments relate to outgoing traffic that is not relevant to claim 1. (Id. at 4:29-38, 4:39-53.)

                                   8   The specification also states that “client software other than a web browser may download web

                                   9   objects directly from the Internet.” (Id. at 11:3-5.) However, in this embodiment, the gateway

                                  10   still receives a request—specifically, a “request for a web object without . . . a request for a web

                                  11   page that references it.” (See id. at 10:63-66.) Similarly, the gateway computer may “pre-fetch

                                  12   objects within a web page,” which also requires a request for a web page, if not for a web object.
Northern District of California
 United States District Court




                                  13   (Id. at 11:11-13.) Thus, in these embodiments, the intranet computers still request content from

                                  14   the Internet, even if those requests are narrower or broader than the retrieved content.12

                                  15            Accordingly, the Court construes “incoming files from the Internet” as “files requested by

                                  16   an intranet computer from the Internet.”

                                  17            D.        Disputed Terms in the ’844 Patent
                                  18            The ’844 Patent is directed to attaching a security profile (“DSP”) to a Downloadable.

                                  19   (’844 Patent at 1:23-27.) Each security profile includes a list of suspicious code patterns that is

                                  20   compared against a security policy to determine if a user is allowed to receive the content. (Id. at

                                  21   2:3-8, 8:6-16.) The security profile is linked to the Downloadable through association—for

                                  22   example, through a pointer. (Id. at 6:13-24.) By linking security profiles to Downloadables, the

                                  23   system avoids decomposing Downloadables “on the fly.” (See id. at 3:2-7.)

                                  24   //

                                  25   //

                                  26
                                                11
                                  27              The outgoing traffic embodiments are properly captured by other claims that directly
                                       relate to outgoing files. (E.g., ’731 Patent at claims 18, 20.)
                                  28            12
                                                     See again, footnote 7.
                                                                                          19
                                         Case 4:18-cv-07229-YGR Document 74 Filed 06/11/20 Page 20 of 30



                                                      6. “web client”
                                   1

                                   2        Finjan’s Proposed                  Qualys’ Proposed                        Court’s
                                   3           Construction                       Construction                       Construction
                                        No construction necessary       an application on the end-user’s     “an application on the end-
                                   4    – Plain and ordinary            computer that requests a             user’s computer that requests
                                        meaning                         downloadable from the web            a downloadable from the
                                   5                                    server                               web server”
                                   6                                                                         The rest of the limitation has
                                   7                                                                         its plain and ordinary
                                                                                                             meaning.
                                   8

                                   9          The term “web client” appears in claims 1, 15, 22, 23, 32, and 41-44 of the ’844 Patent.
                                  10   These claims recite linking a security profile to a downloadable “before a web served makes the
                                  11   Downloadable available to web clients.”
                                  12          The parties dispute the plain and ordinary meaning of this term. Finjan contends that the
Northern District of California
 United States District Court




                                  13   plain and ordinary meaning of “web client” refers to web browsers but “may imply the entire user
                                  14   machine or refer to a handheld device that provides web access.” Qualys points out that Finjan’s
                                  15   position directly contradicts its earlier positions with regard to this term. Specifically, in two prior
                                  16   cases—Finjan, Inc. v. Symantec Corp. and Finjan, Inc. v. Cisco Sys.— Finjan successfully argued
                                  17   that the plain and ordinary meaning of “web client” is “an application on the end-user’s computer
                                  18   that requests a downloadable from the web server.” See No. 14-cv-02998-HSG, 2017 WL
                                  19   550453, at **16-17 (N.D. Cal. Feb. 10, 2017); No. 17-cv-00072, 2018 WL 3537142, at *11 (N.D.
                                  20   Cal. July 23, 2018). Finjan responds that previous constructions interpreted the entire limitation—
                                  21   giving “web client” the meaning proposed by Qualys, while leaving the rest of the phrase with
                                  22   plain and ordinary meaning—and that doing the same would be acceptable in this case. Qualys
                                  23   does not object to Finjan’s modified construction.
                                  24          Accordingly, the Court construes “web client” as “an application on the end-user’s
                                  25   computer that requests a downloadable from the web server” and the remainder of the limitation
                                  26   (“before a web server deploys the Downloadable so that web clients can access the
                                  27   Downloadable”) as having its plain and ordinary meaning.
                                  28
                                                                                         20
                                         Case 4:18-cv-07229-YGR Document 74 Filed 06/11/20 Page 21 of 30



                                               E.      Disputed Terms in the ’154 Patent
                                   1
                                               The ’154 Patent is directed towards protecting a computer against dynamically generated
                                   2
                                       malicious code using a security computer. (See ’154 Patent at Abstract, 4:30-60.) “Dynamically
                                   3
                                       generated malicious code” refers to viruses that are generated during run-time by other code. (See
                                   4
                                       id. at 3:31-39.) For example, a web page may contain embedded JavaScript code that, when
                                   5
                                       executed, inserts new (malicious) HTML code. (See id. at 10:39-64.)
                                   6
                                               To protect against dynamically generated code, the ’154 Patent uses a substitute function
                                   7
                                       that sends function inputs to a security computer for evaluation. (See id. at 4:35-46, 4:55-60.) The
                                   8
                                       network gateway first scans the incoming content to determine if it includes function calls. (Id. at
                                   9
                                       13:47-54.) If the content contains them, the gateway computer replaces the function calls with
                                  10
                                       substitute functions. (Id. at 13:54-60.) Then, when the client computer receives the content, the
                                  11
                                       content processor in the client computer executes the substitute function, which sends the original
                                  12
Northern District of California




                                       function input to a security computer. (Id. at 13:63-14:6.) The security computer then scans the
 United States District Court




                                  13
                                       input to detect if it itself contains function calls and (if so) determines the security profile of the
                                  14
                                       content. (Id. at 14:17-35.) Finally, the security computer compares the security profile to the
                                  15
                                       user’s security policy and sends back an indicator for whether the client may safely execute the
                                  16
                                       original function. (Id. at 14:36-15:6.)
                                  17
                                                       7.      “a content processor”
                                  18

                                  19           Finjan’s Proposed                   Qualys’ Proposed                        Court’s
                                  20             Construction                        Construction                       Construction
                                        No construction necessary –          A processor that processes           a content processor on
                                  21    Plain and ordinary meaning           modified content; the content        the protected computer
                                                                             processor is part of the
                                  22                                         computer being protected from
                                                                             dynamically generated
                                  23                                         malicious content
                                  24           The term “content processor” appears in claims 1 and 6 of the ’154 Patent. These claims
                                  25   recite a content processor “(i) for processing content received over a network, the content
                                  26   including a call to a first function,” where the call or function includes an input or input variable,
                                  27   and “(ii) for invoking a second function with the input only if a security computer indicates that
                                  28   such invocation is safe,” or else calling the second function with a “a modified input variable.”
                                                                                         21
                                         Case 4:18-cv-07229-YGR Document 74 Filed 06/11/20 Page 22 of 30




                                   1           The parties dispute two issues: (1) whether the content processor must process “modified”

                                   2   content, and (2) whether the content processor must reside on the computer being protected from

                                   3   dynamically generated malicious content. The Court declines to address the first issue. Qualys’

                                   4   proposal for the first dispute was considered and adopted in Finjan, Inc. v. Juniper Networks, Inc.,

                                   5   387 F. Supp. 3d 1004, 1011-12 (N.D. Cal. 2019). That decision is currently on appeal to the

                                   6   Federal Circuit. (See Dkt. No. 41 (“Joint Statement”).) Once the Federal Circuit resolves this

                                   7   dispute, its decision will be binding on the district courts. See Ottah v. Fiat Chrysler, 884 F.3d

                                   8   1135, 1140 (Fed. Cir. 2018). Accordingly, addressing the first dispute would not advance the

                                   9   efficient resolution of this case because—regardless of what this Court decides—the Federal

                                  10   Circuit interpretation will govern at trial.

                                  11           As to the second dispute, Qualys plausibly argues that the content processor must be on the

                                  12   computer being protected. Claims 1 and 6 both recite a “system for protecting a computer from
Northern District of California
 United States District Court




                                  13   dynamically generated malicious content.” (’154 Patent at claims 1, 6.) The specification

                                  14   confirms that the purpose of the invention is to protect a computer against dynamically generated

                                  15   malicious content. (See id. at Abstract, 4:30-34.) Although prior art allowed for inspecting

                                  16   dynamically generated code at the client computer, the ’154 Patent purports to provide an

                                  17   improvement by providing behavior analysis that can “shield computers from dynamically

                                  18   generated malicious code without running on the computer itself that is being shielded.” (Id. at

                                  19   4:15-26 (emphasis supplied).) Thus, the improvement provided by the invention is to process

                                  20   suspicious content at a separate location than the protected computer. (See id. at 4:65-5:3.)

                                  21           The claims confirm this operation. Claim 1 recites that the content processor invokes a

                                  22   first function (the substitute function) that sends its input to a security computer, which then

                                  23   returns an indicator for “whether it is safe to invoke the second function.” (Id. at claim 1.) The

                                  24   content processor then executes the second function (the original function) “only if the security

                                  25   computer indicates that such invocation is safe.” (Id. at claim 1.) In a slight variation, claim 6

                                  26   recites that the content processor always invokes the second function but does so using a modified

                                  27   input variable that has been modified “if the security computer determines that calling a function

                                  28   with the [original] input variable may not be safe.” (Id. at claim 6.) The clear implication of the
                                                                                         22
                                         Case 4:18-cv-07229-YGR Document 74 Filed 06/11/20 Page 23 of 30




                                   1   claims is that the security computer protects a computer by ensuring that its content processor only

                                   2   executes safe function inputs. It is difficult to fathom how this operation could work unless the

                                   3   content processor resided on the computer being protected.13

                                   4          Unsurprisingly, in all of the embodiments, the content processor is located on the client

                                   5   computer being protected. (See id. at Abstract (describing “[a] method for protecting a client

                                   6   computer” where a client computer performs the functions recited for the content processor), 4:35-

                                   7   43 (describing the client computer as performing the functions of the content processor), 5:4-25

                                   8   (same), 9:6-12 (“client computer 210 includes a content processor 270”), 13:63-14:16 (describing

                                   9   the client computer processing modified content using an application, such as a web browser), Fig.

                                  10   2 (showing a content processor on the client computer), Fig. 3 (showing the client computer

                                  11   performing claimed functions), Fig. 4 (showing a client processor on the client computer), Fig. 5

                                  12   (showing the client computer performing the claimed functions).)
Northern District of California
 United States District Court




                                  13          Qualys argues that a broader construction should apply because several embodiments

                                  14   describe a “computer” that performs the functions of the content processor, without suggesting

                                  15   that the computer will ultimately receive the content. (See id. at 6:27-34, 6:66-7:7, 7:8-19, 7:20-

                                  16   31, 7:32-43.) Putting aside that these embodiments merely restate the claims (including claims

                                  17   other than claim 1 and 6), there is no evidence that the computer in these embodiments is not

                                  18   being protected. Qualys also argues that none of the five courts that have already construed

                                  19   “content processor” in the ’154 Patent adopted Qualys’ proposal. But the issue here appears to be

                                  20   one of first impression—none of the other courts faced a dispute over the location of the content

                                  21   processor.14 Finally, Qualys argues that the intrinsic evidence does not support limiting the

                                  22

                                  23          13
                                                  Finjan argues that the content processor may reside on the gateway scanner. However,
                                  24   in that case, the gateway scanner is the “computer being protected.” Nothing in the claims
                                       excludes other computers from also being protected.
                                  25          14
                                                 See Rapid7, 2020 WL 565377, at **7-8 (addressing the issue of “modified content”);
                                  26   Juniper Networks, 387 F. Supp. 3d at 1011 (same); Finjan, Inc. v. Bitdefender Inc., No. 17-cv-
                                       04790 HSG, 2019 WL 634985, at **11-12 (N.D. Cal. Feb. 14, 2019) (addressing means-plus-
                                  27   function); Symantec, 2017 WL 550453, at *11 (addressing interactive viewing); Finjan, Inc. v.
                                       Proofpoint, Inc., No. 13-cv-05808-HSG, 2015 WL 7770208, at *11 (N.D. Cal. Dec. 3, 2015)
                                  28   (addressing means-plus-function).

                                                                                        23
                                         Case 4:18-cv-07229-YGR Document 74 Filed 06/11/20 Page 24 of 30




                                   1   “content processor” to the protected computer. But the requirement here is not merely part of a

                                   2   preferred embodiment—it is a basic feature of how the invention works.

                                   3          The purpose of claim construction is to “capture the scope of the actual invention that is

                                   4   disclosed, described, and patented.” Fenner Invs., 778 F.3d at 1323 (citation omitted); accord

                                   5   Phillips, 415 F.3d at 1316 (“Ultimately, the interpretation to be given a term can only be

                                   6   determined and confirmed with a full understanding of what the inventors actually invented and

                                   7   intended to envelop with the claim.” (citation omitted)). Interpreting “content processor” to reside

                                   8   somewhere other than the protected computer would take the claims far beyond anything

                                   9   suggested in the specification. See Wis. Alumni Res. Found. v. Apple Inc., 905 F.3d 1341, 1351-52

                                  10   (Fed. Cir. 2018) (rejecting construction that would “expand the scope of the claims far beyond

                                  11   any-thing described in the specification”). Accordingly, the content processor must reside on the

                                  12   computer being protected in order for the invention to work as described.
Northern District of California
 United States District Court




                                  13          For these reasons, the Court construes “content processor” as “a content processor on the

                                  14   protected computer.”

                                  15                  8.              “security computer”
                                  16
                                               Finjan’s Proposed                  Qualys’ Proposed                          Court’s
                                  17
                                                 Construction                        Construction                        Construction
                                  18    No construction necessary –         a computer that determines              No construction
                                        Plain and ordinary meaning          whether the content received by
                                  19                                        the content processor is
                                                                            malicious
                                  20

                                  21          The term “security computer” appears in claims 1 and 6 of the ’154 Patent. These claims
                                  22   recite a security computer that (1) indicates if the content processor may safely invoke the second
                                  23   (original) function, (2) receives a function input from a transmitter for inspection, (3) transmits to
                                  24   a receiver an indicator of whether it is safe to invoke the second function, and (4) determines if
                                  25   calling a function with the original input variable is potentially unsafe.
                                  26          The parties dispute the ordinary meaning of this term. Qualys contends that the “plain and
                                  27   ordinary meaning” in the context of the ’154 Patent is “a computer that determines whether the
                                  28   content received by the content processor is malicious.” As support, Qualys cites portions of the
                                                                                         24
                                            Case 4:18-cv-07229-YGR Document 74 Filed 06/11/20 Page 25 of 30




                                   1   specification that describe the security computer as providing security inspection functions. (See

                                   2   ’154 Patent at Abstract, 4:34-50, 5:18-20, 13:63-14:66, Fig. 3.) Finjan disagrees and argues that

                                   3   the plain and ordinary meaning of this term is “a computer that provides security functions.”

                                   4   Finjan further argues that Qualys’ construction is redundant of other limitations present in the

                                   5   claims and that the specification describes the security computer as determining potentially

                                   6   malicious content, as well as malicious content. (See id. at 11:10-26.)

                                   7            As an initial matter, Qualys is correct that the “ordinary” meaning of a claim term is its

                                   8   meaning in the context of the specification, not in the abstract. See Trs. of Columbia U., 811 F.3d

                                   9   at 1364 (“The only meaning that matters in claim construction is the meaning in the context of the

                                  10   patent.”); Eon Corp. IP Holdings v. Silver Spring Networks, 815F.3d 1314, 1320 (Fed. Cir. 2016)

                                  11   (“The ordinary meaning of a claim term is ‘not the meaning of the term in the abstract,’” but “its

                                  12   meaning to the ordinary artisans after reading the entire patent.” (quoting Phillips, 415 F.3d at
Northern District of California
 United States District Court




                                  13   1321)). However, in this instance, it is not clear whether Qualys’ construction adds anything to

                                  14   the requirements of the claims.

                                  15            Claim 1 already recites that the security computer performs inspection of content and

                                  16   provides an indicator of “whether it is safe to invoke the second function with input” and that

                                  17   “such invocation is safe.” Similarly, claim 6 already recites that the security computer performs

                                  18   inspection of content and “determines [whether] calling a function with the input variable may not

                                  19   be safe.” Qualys’ construction—which requires “a computer that determines whether the content

                                  20   received by the content processor is malicious”—appears to be part and parcel of these limitations.

                                  21   Accordingly, the Court finds that the security processor must be a computer capable of inspecting

                                  22   content to determine if it may be safely invoked by the content processor (as required by the

                                  23   claims). Absent a clearer indication that the parties dispute these claim requirements, the Court

                                  24   declines to provide a construction at this time.

                                  25   //

                                  26   //

                                  27

                                  28
                                                                                          25
                                         Case 4:18-cv-07229-YGR Document 74 Filed 06/11/20 Page 26 of 30



                                              F.      Disputed Terms in the ’494, ’968, and ’154 Patents
                                   1
                                                      9.     “receiver”
                                   2

                                   3           Finjan’s Proposed                  Qualys’ Proposed                     Court’s
                                   4             Construction                       Construction                    Construction
                                        No construction necessary –        Indefinite.                        35 U.S.C. § 112 ¶ 6 does
                                   5    Plain and ordinary meaning                                            not apply
                                                                           Governed by 35 U.S.C. § 112 ¶
                                   6                                       6 without corresponding
                                                                           structure
                                   7

                                   8          The term “receiver” appears in claim 10 of the ’494 Patent, claim 7 of the ’968 Patent, and
                                   9   claims 1-2 and 6-7 of the ’154 Patent. Claim 10 of the ’494 Patent recites a system comprising a
                                  10   “receiver for receiving the incoming Downloadable,” a “Downloadable scanner coupled with said
                                  11   receiver,” and a “database manager coupled with said Downloadable scanner.” Claim 7 of the
                                  12   ’968 Patent recites a cache manager of claim 1 that further comprises “a receiver for receiving
Northern District of California
 United States District Court




                                  13   digital content from a web server.” Finally, independent claims 1 and 6 of the ’154 Patent recite
                                  14   systems comprising “a content processor,” a “transmitter,” and “a receiver for receiving an
                                  15   indicator from the security computer for inspection.”
                                  16          The parties dispute whether Section 112, paragraph 6 (means-plus-function) applies. The
                                  17   parties agree that the lack of the term “means” in these claims creates a presumption that means-
                                  18   plus-function does not apply. See Williamson, 792 F.3d at 1349. However, Qualys argues that the
                                  19   presumption is overcome because the term “receiver” does not connote structure in the field of
                                  20   computer software. See id. Specifically, Qualys argues that the term “receiver” does not connote
                                  21   any well-known algorithm, as required for a computer software claim. As support, Qualys cites
                                  22   the declaration of Dr. Aviel Rubin, who opines that “[i]n the software context, it is common for an
                                  23   algorithm to ‘receive’ an input through a read operation,” but that “[s]uch algorithms can be
                                  24   structured in an arbitrary number of ways,” which means that “there is no defined structure.”
                                  25   (Dkt. No. 52-6 (“Rubin Decl.”) ¶ 36.)
                                  26           Qualys’ argument misses the mark—the claims here are not directed to computer
                                  27   software. As an initial matter, the requirement for an algorithm to connote sufficient structure
                                  28   comes from WMS Gaming, Inc. v. International Game Technology, 184 F.3d 1339 (1999). There,
                                                                                    26
                                         Case 4:18-cv-07229-YGR Document 74 Filed 06/11/20 Page 27 of 30




                                   1   the Federal Circuit found that the district court erred by identifying “an algorithm executed by a

                                   2   computer” as corresponding structure without limiting the algorithm at issue. Id. at 1348. The

                                   3   court explained that “[i]n a means-plus-function claim in which the disclosed structure is a

                                   4   computer, or microprocessor, programmed to carry out an algorithm, the disclosed structure is not

                                   5   the general purpose computer, but rather the special purpose computer programmed to perform the

                                   6   disclosed algorithm.” Id. at 1349. This requirement stemmed from the need to avoid purely

                                   7   functional claiming, which the use of a general-purpose computer or processor as a corresponding

                                   8   structure would create. See Aristocrat Techs. Australia Pty Ltd. v. Int’l Game Tech., 521 F.3d

                                   9   1328, 1333 (Fed. Cir. 2008). However, WMS Gaming and its progeny in no way limited a

                                  10   patentee’s ability to claim generic hardware other than a general-purpose computer or processor as

                                  11   structures that carry out claimed functions.

                                  12          Here, the claims in each of the patents describe receivers as components separate from the
Northern District of California
 United States District Court




                                  13   processor that implements software. For example, in the ’154 Patent, the claims expressly recite a

                                  14   “content processor” as a separate claim limitation from the receiver and the transmitter. (See ’154

                                  15   Patent at claims 1-2, 6-7.) Figure 1 of the ’154 Patent similarly shows the receiver and transmitter

                                  16   on the client computer separate from the processor on that computer. (See id. at Figs. 2, 4.)

                                  17   Likewise, in the ’494 Patent, the claims recite a receiver “coupled” to a database scanner. (’494

                                  18   Patent at claim 10.) The term “coupled” connotes hardware—a software module cannot be

                                  19   coupled to a hardware scanner. Additionally, Figure 2 of the ’494 Patent shows a processor apart

                                  20   from a communications interface, which the specification states may contain communication

                                  21   devices, such as a transceiver. (Id. at Fig. 2, 8:49-54.) Finally, although the ’968 Patent does not

                                  22   mention a “receiver” in the specification, the claims state the receiver is part of the cache manager,

                                  23   which also includes other hardware components, such as a memory. (See ’968 Patent at claim 7,

                                  24   claim 1.) In short, the claims here appear to be directed to a hardware implementation where the

                                  25   “receiver” is a distinct component, not a software module.15

                                  26

                                  27          15
                                                 Dr. Rubin appears to agree that “[t]ransmitting and receiving are terms generally
                                       associated with transmitting data at a hardware level, such as via a modem, Wi-Fi, or some other
                                  28
                                       similar means.” (Rubin Decl. ¶ 36.)
                                                                                        27
                                         Case 4:18-cv-07229-YGR Document 74 Filed 06/11/20 Page 28 of 30




                                   1          In the context of computer hardware, Qualys provides no evidence that the term “receiver”

                                   2   does not connote well-known structure. The Federal Circuit has previously found that “the term

                                   3   ‘receiver’ conveys structure to one of skill in the art.” EnOcean GmbH v. Face Int’l Corp., 742

                                   4   F.3d 955, 959-60 (Fed. Cir. 2014).16 This Court sees no reason to depart from that holding,

                                   5   particularly since the issue of whether the term “receiver” connotes structure to a person of

                                   6   ordinary skill in the art exists independently of any patent. Qualys therefore fails to overcome the

                                   7   presumption that means-plus-function does not apply to these terms.

                                   8          Accordingly, the Court finds that Section 112, paragraph 6 does not apply to the term

                                   9   “receiver” in the ’494, ’968, and ’154 Patents.17

                                  10                  10.     “transmitter”
                                  11
                                               Finjan’s Proposed                   Qualys’ Proposed                      Court’s
                                  12
Northern District of California




                                                 Construction                        Construction                     Construction
 United States District Court




                                  13    No construction necessary –         Indefinite.                         35 U.S.C. § 112 ¶ 6 does
                                        Plain and ordinary meaning                                              not apply
                                  14                                        Governed by 35 U.S.C. § 112 ¶
                                                                            6 without corresponding
                                  15                                        structure
                                  16          The term “transmitter” appears in claim 6 of the ’968 Patent and claims 1-3 and 6-8 of the
                                  17   ’154 Patent. Claim 6 of the ’968 Patent recites a cache manager of claim 1 that further comprises
                                  18   “a transmitter for transmitting allowable content from the cache to a client computer.” Claims 1
                                  19   and 6 of the ’154 Patent recite systems comprising “a content processor,” a “receiver,” and “a
                                  20   transmitter for transmitting the input to the security computer for inspection.”
                                  21          Qualys makes the same arguments for “transmitter” as it did for “receiver.” For the
                                  22

                                  23          16
                                                  Qualys attempts to distinguish EnOcean on the basis that it concerned electromagnetic,
                                  24   wireless, and radio fields. However, it is not clear that the patents at issue concern a different
                                       field. The patents here broadly describe a network gateway that connects an intranet of computers
                                  25   to the Internet. Qualys has not explained why those connections would not be implemented using
                                       wireless, radio, or a similar technology.
                                  26          17
                                                  To the extent that Finjan contends that “receiver” and “transmitter” have a well-known
                                  27   meaning as structure in the field of software, it has failed to advocate for that construction.
                                       Finjan’s arguments ignore intrinsic evidence and conflate hardware and software meanings in the
                                  28   extrinsic evidence. Finjan is advised that it has the ultimate burden to prove infringement at trial,
                                       and that the Court, not the jury, will decide the claim scope for that purpose.
                                                                                          28
                                         Case 4:18-cv-07229-YGR Document 74 Filed 06/11/20 Page 29 of 30




                                   1   reasons stated above, the Court finds that Qualys failed to meet its burden to overcome the

                                   2   presumption that means-plus-function does not apply absent the term “means.” Williamson, 792

                                   3   F.3d at 1349. As with “receiver,” the specification of the ’154 Patent consistently shows the

                                   4   “transmitter” as a hardware component separate from the processor. (See ’154 Patent at Figs. 1, 2,

                                   5   4.) Although the ’968 Patent does not mention a transmitter in the specification, claim 6 states

                                   6   that the transmitter is part of the cache manager, which Figure 1 shows as a hardware component

                                   7   on the proxy server that includes other hardware components. (’968 Patent at Fig. 1.) Qualys

                                   8   therefore fails to show that “transmitter” does not connote definite structure to a person of

                                   9   ordinary skill in the art. Cf. Alfred E. Mann. Found. for Sci. Res. v. Cochlear Corp., No. CV 07-

                                  10   8108 (SHx), 2012 WL 12877984, at *4 (C.D. Cal. June 18, 2012) (finding “transmitter means” to

                                  11   not be subject to section 112, paragraph 6); Zoltar Satellite Sys., Inc. v. Motorola, Inc., No. C 06-

                                  12   00044 JW, 2007 WL 4557781, at *6 (N.D. Cal. Dec. 21, 2007) (finding “radio transmitter” to not
Northern District of California
 United States District Court




                                  13   be a means-plus-function limitation).

                                  14          Accordingly, the Court finds that Section 112, paragraph 6 does not apply to the term

                                  15   “transmitter” in the ’968 and ’154 Patents.18

                                  16   IV.    CONCLUSION
                                  17          Based on the foregoing, the Court provides the following claim constructions:

                                  18
                                                              Term                                           Construction
                                  19
                                        instantiating, by the computer, a scanner for      generating or requesting a scanner that can
                                  20    the specific programming language                  scan the programming language by providing
                                                                                           a generic scanner instance with language-
                                  21                                                       specific data, rules, or both
                                        dynamically generating a policy index              adding allowability information to a policy
                                  22                                                       index in response to requests for cached or
                                                                                           non-cached content
                                  23
                                        known to be allowable relative to a given          No construction
                                  24    policy / allowable relative to a given policy
                                        memory storing a cache of digital content          memory storing previously requested and
                                  25                                                       retrieved digital content
                                  26
                                              18
                                  27              Qualys objects to certain evidence provided with Finjan’s reply for the “receiver” and
                                       “transmitter” terms. (See Dkt. No. 60.) Because the Court finds that Qualys failed to meet its
                                  28   burden based on its own evidence, Finjan’s reply declaration is not considered. Finjan’s motion
                                       for leave to respond to Qualys objection is DENIED as moot. (Dkt. No. 65.)
                                                                                        29
                                         Case 4:18-cv-07229-YGR Document 74 Filed 06/11/20 Page 30 of 30




                                        incoming files from the internet                files requested by an intranet computer from
                                   1
                                                                                        the Internet
                                   2    web client                                      “an application on the end-user’s computer
                                                                                        that requests a downloadable from the web
                                   3                                                    server”

                                   4                                                    The rest of the limitation has its plain and
                                                                                        ordinary meaning.
                                   5
                                        content processor                               content processor on the protected computer
                                   6
                                        security computer                               No construction
                                   7    receiver                                        35 U.S.C. § 112 ¶ 6 does not apply
                                        transmitter                                     35 U.S.C. § 112 ¶ 6 does not apply
                                   8

                                   9
                                              This Order terminates docket number 65.
                                  10

                                  11
                                              IT IS SO ORDERED.
                                  12
Northern District of California
 United States District Court




                                  13
                                       Dated: June 11, 2020
                                  14
                                                                                              YVONNE GONZALEZ ROGERS
                                  15                                                     UNITED STATES DISTRICT COURT JUDGE

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    30
